Title: To George Washington from John Woddrop, 25 August 1785
From: Woddrop, John
To: Washington, George



Sir,
Bridge-Street of Glasgow,the 25th of August, 1785.

I have this day sent off this letter for your Excellency to the Ambassador from the States of North America at the Court of London.
And which is chiefly to advise you, Sir, that I do now know, for certain, of one hundred heads of familys, and who, with their Wives and Children &ca will make a Number of five hundred & fifty, or Six hundred persons, And all natives of Scotland, who propose for to Emigrate to settle in the territories belonging to the Thirteen, free, and Independant United States of north America. They are all of them brought up to the fishing trade and line of bussiness, in the Shetland Islands, on the Coast of Scotland—and as I apprehend, such a body of good, hardy fisher Men & Seamen may of consequence be of some use to the States of America. I have Communicated this news to the American Ambassador, & to your friend William Lee, Esquire, late of Westmoreland County in the State of Virginia, this I did on the 17th of this Current Month, and sent the letter to Mr Lee, under Cover to the American Ambassador in London. I presume these people may be got to Embark sometime the next year. Now any approbation this Measure may be found to deserve the Attention of from your Excellency &ca I will like to be informed of, and as soon as possible. The Ling, the Tusk, the Cod Fish taken on the Coast of Shetland is selling for Export this year at 19/6 d. Sterling, prCt or 100 lb. of Ling, 17/6 d. for Tusk, & 15/6 d. for Cod. These are the real prices at the Shetland

Islands this very year, & just at this very time, for CtWt—or for every 100 lib. Weight of the above kind of Fish.
I have thought proper to notice as much to you, Sir, by this your friends in America may be able to form some idea what the British fish will bring at the different Markets in the Commercial nations in Europe.
I referr you to my Letter, last Spring, by Capt. William Chisholm of the Ship, Janet, bound from Glasgow to the towns of Dumfries & Alexandria on Potomack River in Virginia. With the most justly deserving Estimation, and sincer & perfect Respect. I have the honour to be, Sir, your most Obedient Humble Servant

John Woddrop

